Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  This action is FINAL. 
This action is in response to the papers filed on 02/28/2022.
The amendments overcome 112 b rejection in prior office action. 
Claims 1-3, 6-10, 12-13, 15-17, 20-23, 25-30, 32-36 are pending in the application. Claims 32-36 are new claims. 
Claims 23 and 25-30 are withdrawn because they are directed to non-elected invention. 
Claim 6 is withdrawn because the claim is directed to non-elected species.
Claims 1-3, 7-10, 12-13, 15-17, 20-22, and 32-36 are under the examination.
Claim Rejections - 35 USC § 101
3.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.	Claims 1-3, 7-10, 12-13, 15-17, 20-22, and 32-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements were established, routine and conventional at the time of invention was made.
Step 1
Claims 1 and 35 are independent claims. Claims 1 and 35 recite a method for determining a prostate cancer (PCa) markers in an individual. Therefore, the claims are directed to a process, which is one of the statutory categories of invention.  (Step 1: Yes)
Step 2 A Prong 1
The next step is to analyze the claim as to whether it is directed to any judicial exception. 
Claims 1 and 35 are directed to determining PCa markers in an individual that comprises performing a genetic analysis of a biological sample obtained from said individual in determining a presence or non-presence in the sample of one or more one or more defined risk allele(s) of a Single Nucleotide Polymorphisms (SNPs), rs16901979, rs7818556, rs12793759, and rs138213197, related to PCa Genetic Subpopulation (PCaGS). Claim 1 method step b2 (i and ii) is directed to determining PCa related biomarkers/genetic status (SNPs) in the biological sample from the individual. Claim 32 method step b is directed to determining a PSA in a biological sample from the individual. Thus, the claims set forth a correlation between performing genetic analysis of SNPs in a biological sample from an individual; and determining the indication of a prostate cancer in that individual. The claims also set forth determining PCa related biomarkers in a biological sample from an individual to determine the indication of a prostate cancer in that individual. The limitation of performing genetic analysis of SNPs and/or determining PCa biomarkers in a biological sample of an individual in the method sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. 
Accordingly, the claims are directed to at least one exception.
Furthermore, claim 1 the method steps (b 1 and b2) are directed to determining “IF” the presence of the one or more risk alleles of said SNPs related to PCaGS is found,; OR “IF” the presence of any of the one or more risk alleles of said SNPs related to PCaGS is not found. Claim 35 the method step (b) is directed to determining “IF” the presence of the one or more risk alleles of said SNPs related to PCaGS is found.
The recitations of these method steps involve determining to make a conclusion whether the one or more risk alleles of said SNPs related to PCaGS is found or not found based on the data of genetic analysis (e.g. recited 4 SNPs). Thus, this is a mental step.
Claim 1 method step b1 is directed to determining one or more PCa related parameter (s) in the individual.  Claim 1 method steps (b2) (iii and iv) are directed to “combining” and “comparing” the data.  Claim 35 method step (c) is directed to “comparing” the data. 
Thus, in claims 1 and 35, above mentioned method steps or acts directed to “determining”, “combining” and “comparing” could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract idea (e.g. the mental comparison in Ambry Genetics or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in Grams) (MPEP 2106.04(a)). That is a mental process. Therefore, claims 1 and 35 are directed to at least one judicial exception which is termed, law of nature or an abstract idea, or both. (Step 2A Prong 1: Yes)
Furthermore, claim 2 method steps (i and ii) (which depends from claim 1 method step b1), are directed to determining PCa related biomarkers/genetic status (i.e. SNPs) in a biological sample from an individual in determining a presence or non-presence of PCa in the individual. Thus, the claim sets forth a correlation between determining PCa related biomarkers and genetic status in a biological sample from an individual, and determining the indication of a prostate cancer in that individual. The limitation of determining PCa biomarkers or genetic status in a biological sample of an individual in the method sets forth a judicial exception because this type of correlation is a consequence of natural process, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo. Accordingly, the claim is directed to at least one exception.
Claim 2 method steps (iii and iv) (which depends from claim 1 method step b1), are directed to “combining” and “comparing” the data. The method steps involve “combining” and “comparing” could be performed by a human using mental steps or basic critical thinking, as described above. That is a mental process. 
Therefore, claim 2 directed to at least one judicial exception which is termed, law of nature or an abstract idea, or both. (Step 2A Prong 1: Yes)
Step 2 A Prong 2
The subsequent step is to evaluate as to whether the claim as a whole integrates the judicial exception into a practical application. The claims do not recite elements that integrate the judicial exception into a practical application because there are no elements in addition to the judicial exceptions that apply or use the judicial exceptions. 
The elements in the claim 1 in addition to the method steps directed to “determining”, “combining” and “comparing”, as described above, is performing genetic analysis of SNPs in a biological sample obtained from said individual; and determining a presence or concentration of PCa related biomarkers (s)/PCa related SNPs in the sample of the individual. 
The elements in the claim 35 in addition to the method steps directed to “comparing”, as described above, are performing genetic analysis of SNPs in a biological sample obtained from said individual; and determining a concentration of a PSA in a biological sample obtained from said individual. 
The element in the claim 2 in addition to the method steps directed to “combining” and “comparing”, as described above, is determining a presence or concentration of PCa related biomarkers (s)/PCa related SNPs in the sample of the individual.
The element in the claim 34 (which depend from claim 1) is the method steps of three “contacting”.
These method steps do not integrate the judicial exception because they are data gathering steps which do not meaningfully limit the exception. This does not integrate the recited judicial exception into a practical application. (Step 2A Prong 2: No)
Step 2 B 
The claims are evaluated as to whether any element, or combination of elements, is sufficient to ensure that the claim amounts to an inventive concept or significantly more than the recited judicial exception. The claims are directed to performing genetic analysis of a biological sample obtained from an individual. The genetic analysis is directed to determining one or more defined risk allele(s) of a SNP(s). Claims 1-2, and 35 are directed to determining PCa related biomarkers comprising kallikrein-like PCa biomarkers (i.e. PSA, total PSA, free PSA and hK2) and claims 7, and 10 are directed to measuring PSA value in the sample from the individual. Claim 34 is directed to contacting the biological sample with an assay kit comprising a SNP ligands/ PCa related biomarker ligands. The method of performing the genetic analysis in a biological sample including detecting SNPs, prostate cancer biomarkers (i.e. PSA), the contacting method steps and data analysis, were well-understood, routine and conventional prior to the effective filing date as exemplified by the state of the art cited herein [Sulem et al. WO 2012/029080; Xu et al. WO2012031207A2; Gronberg and Eklund, WO 2014/079865; Gronberg and Eklund, WO 2013/172779; Gronberg WO2015137870A1; Zheng et al. Americans. J Natl Cancer Inst, 2007, 99: 1525 – 33; Aly et al. Eur Urol., 2011, 60(1): 21–28; Alvarez-Cubero et al. Urologic Oncology: Seminars and Original Investigations, 2013, 31:1419 –1429 (Review); Lynch et al. Int. J. Cancer, 2016, 138: 2579–2591].
For example, Gronberg teaches a method of determining the presence or non-presence of aggressive prostate cancer that comprises a series of method steps (see p 4 line 11 through line 4). Gronberg and Eklund (WO 2014/079865) teaches detecting a number of SNPs in assessment of the presence or non-presence aggressive prostate cancer in a subject including four recited SNPs in the instant claims (i.e. rs16901979, rs138213197, rs7818556, and rs12793759) (see p 24 line 16, 18, 22 and 30, also see p 6 line 27 through p 7 line 4, p 23 line 29 through p 25 line 11, claims 1 and 10). 
Therefore, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception (Step 2B: No). 
Accordingly, this does not integrate the recited judicial exception into a practical application. Therefore, the claims are not directed to patent eligible subject matter.
Claims 20-22, which depend from claim 1, claims recite the method of “recommending”, this method step is considered providing an instruction, thus, this does not meaningfully limit the judicial exception.
Claim 3 further limits the prostate cancer. Claims 8-9,12-13, 32-33 and 36 limit the PSA cutoff value. Claims 15-16 limit the method step of determining PCa related biomarkers. Claim 17 limits the method step of determining PCa related biomarkers and data analysis. These limitations fail to meaningfully limit the judicial exception, this, this does not integrate the recited judicial exception into a practical application. Therefore, the claims are not directed to patent eligible subject matter.
Response to Arguments
The response traverses the rejection on pages 17-20 of the remarks mailed on 02/28/2022.
The response asserts “While the method of claim 1 maintains a step of combining data and comparing a generated composite value to predetermined cutoff values, the method of claim 1 requires more than mental steps and recites a specific, technical advance over the prior art which allows improved diagnosis of prostate cancer. Therefore, claim 1 recites something more than a judicial exception and is patent eligible.”
This argument has been thoroughly reviewed and fully considered but not found persuasive. Under step 2 A prong one analysis, the method steps of “combining and comparing” are directed to an abstract idea (see the rejection above), thus, they are directed to a judicial exception which is termed, an abstract idea. The method step of combining data in amended claim 1 is a data gathering method step, and it does not integrate the recited judicial exception into a practical application.
The recited step of combining data and comparing a generated composite value to predetermined cutoff value does not provide a specific technical advance over the cited prior art because the method steps of “combining and comparing” are judicial exception. MPEP 2103.05 (a) stats that “It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements”…… “In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exceptions”.
In this situation, under Step 2 B, the cited prior art teaches a specific method in combining data to compare the composite value to predetermined value (see the rejection), thus, the claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.
The response asserts that genetic analysis is not a mental step, instead, requires physical manipulation of the biological sample (see page 18 para 2). This argument is directed to prior 101 rejection in which the recitation determining the genetic analysis was a mental step. 
For amended claim 1, the mental steps are method step b1 of claim 1; and method step b2 (iii and iv). The rejection has been modified accordingly with the amendments.  
The response also asserts that determining PCa-related biomarker(s)/PCa-related genetic status (SNPs), recited in amended claim 1, are not mental steps, instead, requires physical manipulation of the biological sample (see page 19 para 1). 
This argument has been thoroughly reviewed. In amended claim 1, the recitations of determining PCa-related biomarker(s) and determining PCa-related genetic status (SNPs) in method steps b2 i and b2 ii, respectively, are not mental steps. The rejection has been modified accordingly with the amendments. 
The mental steps in the amended claim 1 are predicting “IF” the presence of the one or more risk alleles of said SNPs related to PCaGS is found or not found, recited in the method steps b1 and b2; determining one or more additional PCa related parameter (s) recited in method step b1; and “combining” and “comparing” of method step b2 (iii-iv).
Under step 2 A prong one analysis for the recited method steps of determining PCa-related biomarker(s)/PCa-related genetic status (SNPs), the claim sets forth a correlation between determining PCa related biomarkers and genetic status in a biological sample from an individual; and determining the indication of a prostate cancer in that individual (i.e. Law of nature) (Step 2A Prong 1: Yes). In addition, under step 2 A prong two analysis, determining PCa-related biomarker(s)/PCa-related genetic status (SNPs) method step is data gathering step. This method step does not apply or use the exception in one way, thus, this method step does not integrate the recited judicial exception into a practical application. (Step 2A Prong 2: No)
(see Advanced Training Module under https://www.uspto.gov/patent/laws-and-regulations/examination-policy/training-materials-subject-matter-eligibility)
The response further asserts that “Thus, the method of claim 1 provides a specific technical advance over the prior art in allowing more accurate prostate cancer diagnosis, both in the PCa genetic subpopulation and in those individuals not meeting the criteria of step a)” (see page 19 para 1 lower).
The response asserts that “While the Action asserted that analysis in a biological sample for detecting SNPs and data analysis are well-understood, routine and conventional in the prior art, Applicant finds no teaching in any of the cited prior art of a method as recited in claim 1…………. Thus, claim 1 recites a method including significantly more than what is taught in the prior art and which provides a specific technical advance over the prior art in allowing more accurate diagnosis of prostate cancer.” (see page 19 para 2 and page 20 para 1).
 This argument has been thoroughly reviewed and fully considered but not found persuasive. The cited prior art teaches the recited method of claim 1. For example, Gronberg and Eklund (WO 2014/079865) teach a method of determining the presence or non-presence of aggressive prostate cancer that comprises via analyzing SNPs and PCa biomarkers in a biological sample; and performing data analysis to predict the risk of aggressive prostate cancer (see p 4 line 11 through p 5, see Example 1 p 39-40, claim 1, p 23 line 29 through p 25 line 11). Gronberg and Eklund teaches detecting four recited SNPs in the method (see p 24 line 16, 18, 22 and 30, also see p 6 line 27 through p 7 line 4, p 23 line 29 through p 25 line 11, claims 1 and 10). This teaching of the reference shows diagnosing prostate cancer in genetic subpopulation. The recited method of claim 1 does not provide a specific technical advance over the prior art. 
Under step 2 B analysis, prior art teaches the recited method steps of the claims, for example, the method step of performing genetic analysis of four recited SNPs in a biological sample to determine prostate cancer in an individual (see the rejection above OR Gronberg and Eklund, WO 2014/079865). In addition, the method of determining SNPs or biomarkers in a biological sample to assess the risk of prostate cancer was well-understood, routine and conventional in the prior art. Thus, the recited method steps are considered generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)). Thus, the recited limitations that are not indicative of an inventive concept (aka “significantly more”).
Furthermore, the recited elements (e.g. performing genetic analysis of SNPs in a biological sample obtained from said individual/ determining a presence or concentration of PCa related biomarkers (s)/PCa related SNPs in the sample of the individual), as an additional element or a combination of additional in the claims, in addition to recited juridical exception, do not meaningfully limit on the judicial exception and do not integrate judicial exception into a practical application as discussed above. The limitations of claim 1 are not indicative of integration into a practical application. (see MPEP 2106.05)
The rejection has been modified accordingly with the amendments and the rejection is maintained. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-3, 7, 10, 15-17, 20-22, and 34 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gronberg (Gronberg and Eklund, WO 2014/079865 Al published on 30 May 2014).
Gronberg teaches a method of determining the level of a plurality of biomarkers and genetic markers (e.g. four recited SNPs) in a patient sample, and combining the obtained values according to a predefined formula, to determine aggressive prostate cancer. (Abstract, see p 1 line 12-27, p 4 line 5 through p 5; p 24 line 16, 18, 22 and 30). 


Claim 1 recites a series of method steps of method steps a and b1; OR method steps a and b2. Gronberg teaches a method for determining the presence or non-presence of aggressive prostate cancer comprising a series of method steps (see p 4 line 11 through p 5 line 4 OR see above). These methods steps are same as the recited method steps of claim 1.
With regard to claim 1 method step (a), Gronberg teaches the method of determining a presence or non-presence of aggressive prostate cancer that comprises providing a biological sample from an individual and measuring the presence or absence of SNPs related to aggressive prostate cancer including four recited SNPs in the instant claims (i.e. rs16901979, rs138213197, rs7818556, and rs12793759) (p 4 line 11 through p 5, see Example 1 p 39-40, claim 1, p 23-25, p 24 line 16, 18, 22 and 30, also see p 6 line 27 through p 7 line 4), indicating the SNPs (genetic properties) related to increased risk of prostate cancer. Thus, Gronberg teaches determining risk alleles of SNPs, rs16901979, rs138213197, rs7818556, and rs12793759, related to prostate cancer genetic subpopulation (e.g. aggressive prostate cancer genetic sub population). (Limitation of claim 3)
With regard to claim 1 method step (b1), The specification defines PCa related parameter (see p 11) and “parameter category" refers to a group or a family of related parameters, such as related biomarkers or related SNPs [e.g. "kallikrein-like biomarkers", a category which includes for example PSA, total PSA (tPSA), intact PSA (iPSA), free PSA (fPSA), and hk2] (p 12). Thus, the related SNPs OR related biomarkers (e.g. PSA, hK2) are considered as additional PCa related parameters. 
Gronberg teaches the method of determining the presence or non-presence of aggressive prostate cancer that comprises a series of method steps as follows (see p 4 line 11 through p 5 line 4): 

    PNG
    media_image1.png
    532
    575
    media_image1.png
    Greyscale

This teaching of Gronberg (the method steps 2 a and b) shows detecting one or more SNPs related to aggressive prostate cancer (i.e. four recited SNPS, as described above) and determining one or more additional PCa related parameters (i.e. PCa biomarkers) to assess the risk of aggressive prostate cancer. Gronberg teaches detecting suitable biomarkers for diagnosing aggressive prostate cancer that includes PSA [e.g. free form or complex form (a pro PSA, truncated form (-2) pro PSA, intact PSA), and human kallikrein 2 (hK2) (p 21 line 5-14, p 23 line 1-14). 
Thus, this is considered Gronberg teaches “ If the presence of the one or more risk alleles of said SNPs related to PCaGS is found, determining one or more additional PCa related parameter(s) in said PCaGS individual indicative of a presence or a non-presence of PCa in said individual; and the claim does not require to perform method step b2 when recited SNPs are found.
Thus, Gronberg teaches the limitation of claim 1.
Claim 1 recites additional method step b2 that comprises determining a presence or a concentration of PCa related biomarkers, determining PCa related genetic status, combining data and comparting the data if the presence of any of the one or more risk alleles of said SNPs related to PCaGS is not found.
Thus, Gronberg teaches a method for determining the presence or non-presence of aggressive prostate cancer comprising a series of method steps that are same as the method of claim 1 (method steps a, and b2) (see p 4 line 11 through p 5 line 4 OR see above). 
With regard to claim 1 method step (b2) (i) Gronberg teaches detecting a presence or concentration of suitable biomarkers for diagnosing aggressive prostate cancer that includes PSA [e.g. free form or complex form (a pro PSA, truncated form (-2) pro PSA, intact PSA), and human kallikrein 2 (hK2) (p 21 line 5-14, p 23 line 1-14, P 1 line 29 through p 2 line 20, p 4).
Gronberg teaches that kallikrein-like biomarker" refers to protein biomarkers belonging to or being related to the kallikrein family of proteins (e.g. PSAs, as described above), human prostatic acid phosphatase (PAP), and human kallikrein 2 (hK2 or HK2 or hk2) (p 15 line 16-21) and detecting PSA (e.g. free PSA, total PSA) in an individual for screening early prostate cancer (see p 1 line 29 through p 2 line 9). Gronberg further teaches that the aggressive prostate cancer is determined through prostate cancer in an individual having a prostate specific- antigen (PSA) value greater than 10 ng/mL and an individual having an increasing PSA value (doubling time less than one year) (see p 16 line 15-24, p 21 line 5-14). 
With regard to claim 1 method step b2 (ii), Gronberg teaches detecting a collection of SNPs including all recited SNPs to be used in the assessment of the presence or non-presence of aggressive prostate cancer in a subject (p 23 line 29 through p 25 line 11). Gronberg teaches that any subset of SNPs (e.g. 70% or 95%) listed in the collection is suitable for use in the assessment of the presence or non-presence of aggressive prostate cancer in a subject (p 25 line 6-11).
With regard to claim 1 method step b2 (iii-iv), Gronberg teaches the method steps of combining data in diagnosing aggressive prostate cancer (see p 4 line 11-p 5 line 4, see above). Gronberg teaches combining data from said individual regarding the PCa biomarkers (i.e. presence or concentration of PCa related biomarkers) to form a biomarker composite value; and combining data from the individual regarding SNPs related to prostate cancer to form SNP prostate cancer composite value (see p 4 line17- 30). Gronberg teaches combining these two composite values to form an overall composite value. 
Gronberg teaches correlating said overall composite value to the presence or non-presence of aggressive prostate cancer in said individual by comparing said overall composite value to a pre-determined cut-off value established with control samples of known aggressive PCa and benign disease diagnosis (i.e. control sample of non-presence of prostate cancer) (p 5 line 1-4).
The specification discloses that the terms "General PCa population composite value" as well as "PCaGS composite value" are also used to further define the composite values that are obtained when prepared from data originating from the respective subgroup and the general population (see page 10 line 17-20).
Gronberg teaches combining diagnostic markers for prostate cancer of different origin may improve the ability to detect aggressive prostate cancer in a general population and providing a method based on a redundantly designed combination of data for indicating the presence or non-presence of aggressive prostate cancer (PCa) in an individual (see page 4 summary). Gronberg teaches to tailor the method to defined subpopulations from the method increase the performance and the usefulness of the invention within said subpopulation (e.g. general population of make individuals) (p 18 line 6-16) and performing data analysis in a computer for a population (see Example 1 p 39-p 42, p 41 line 30 through p 42 line 6). Thus, these teachings of Gronberg show combining data of PCa related biomarkers from an individual data of PCa related SNPs from the individual to form a general PCa population composite value; and to use that composite value to compare to a pre-determined cut-off value established with control samples of known aggressive PCa and benign disease diagnosis (i.e. control sample of non-presence of prostate cancer) (p 5 line 1-4). The pre-determined cut-off value established with control samples of known aggressive PCa and benign disease diagnosis is considered a pre-determined general PCa population cut-off value.
Accordingly, the teachings of Gronberg include all limitations of claim 1. 
Above teaching of Gronberg (the method steps 1 and 2 and page16 line 15-24) show that “wherein a PSA value is measured in said biological sample obtained from said individual in step b1”. (Limitation of claim 7)
Above teachings of Gronberg indicate “wherein a PSA value is measured in said biological sample in step b1) at least one risk allele of rs138213197 is determined in step a).  (Limitation of claim 10)
With regard to claim 2 method steps (i and ii), The teachings of Gronberg, as applied to claim 1 method step (i and ii) are fully incorporated here. 
With regard to claim 2 method steps (iii-iv), Gronberg teaches the method steps of combining data in diagnosing aggressive prostate cancer (see p 4 line 11-p 5 line 4, see above). Gronberg teaches combining data from said individual regarding the PCa biomarkers (i.e. presence or concentration of PCa related biomarkers) to form a biomarker composite value; and combining data from the individual regarding SNPs related to prostate cancer to form SNP prostate cancer composite value (see p 4 line17- 30). Gronberg teaches combining these two composite values to form an overall composite value that is overall composite value of aggressive prostate cancer because the detected SNPs correspond to aggressive prostate cancer (p 23 line 29 through p 25 line 11).
Gronberg teaches correlating said overall composite value to the presence or non-presence of aggressive prostate cancer in said individual by comparing said overall composite value to a pre-determined cut-off value established with control samples of known aggressive PCa and benign disease diagnosis (i.e. control sample of non-presence of prostate cancer) (p 5 line 1-4).
With regard to claim 15, Gronberg teaches determining additional category of PCa biomarkers that comprises the biomarker MIC-1 and optionally other MIC-1 related biomarkers or the biomarker MSMB and optionally other MSMB related biomarkers (see p line 7-10). 
With regard to claim 16, Gronberg teaches “measuring the presence or concentration of at least partially redundant PCa biomarkers, and wherein at least one, such as two, of the PCa biomarkers is selected from the group consisting of (i) PSA, (ii) total PSA (tPSA), (iii) intact PSA (iPSA), (iv) free PSA (fPSA), and (v) hK2” (see p 5 line 29 through p 6 line 2). Gronberg teaches measuring plurality (plurality means two or more) of PCa-related biomarkers (see above, p 18 line 3). These teachings of Gronberg indicate measuring more than one biomarker, it can be at least three or four or five. Furthermore, Gronberg teaches forming the biomarker composite value using the data from a subset of three or four of the PCa biomarkers (claims 1-3, p 6 line 4-7, p 35 line 11-15). 
With regard to claim 17, Gronberg teaches the method allows disregarding a subset of at least one of said PCa biomarkers (e.g. PSA, total PSA, intact PSA, free PSA, hK2) of the PCa biomarker category when forming said biomarker composite value, such as a subset of one, two, three, or four of said PCa biomarkers (see p5 line 29 through p6 line 7). Gronberg teaches measuring the presence or concentration of plurality of PCa biomarkers (e.g. at least two) (as described above or see p 5 line 29 through p 6 line 2). Thus, Gronberg teaches “wherein a presence or concentration of at least two PCa related biomarkers are determined in step b2) and a subset of data of said PCa related biomarkers is disregarded when forming said composite value”.
With regard to claim 20, Gronberg teaches Gronberg teaches recommending the individual for biopsy if the overall composite value is greater than the cut-off value (e.g. cutoff value for a population of aggressive prostate cancer) (p 6 line 20-21).
With regard to claim 21, Gronberg teaches recommending the individual to change dietary habits, to lose weight, to reach a BMI value below 30, to exercise regularly, and/or to stop smoking, if the overall composite value is greater than the cut-off value (e.g. cutoff value for a population of aggressive prostate cancer) (p 6 line 23-26).
With regard to claim 22, Gronberg teaches collecting the family history regarding PCa, treatment history, and physical data from said individual; and wherein said family history, treatment history and/or physical data are included in the combined data forming said overall composite value (p 7 line 24-27).
With regard to claim 34, Gronberg teaches contacting the biological sample with an assay device comprising solid phase having immobilized thereon at least two different categories of ligands, the first category of said ligands binds specifically to a PCa biomarker that includes a plurality of different ligands binding specially to each of a plurality of different PCa biomarkers (see p 9 line 21-31, p 12 line 4-11); and second the second category of said ligands binds specifically to a SNP prostate cancer, and includes a plurality of different ligands binding specifically to each of a plurality of different SNP prostate cancer (p 10 line 1-3, p 12 line 4-11). 
Thus, the teachings of Gronberg include contacting the biological sample with an assay kit comprising a SNP PCaGS category of ligands which bind specifically to the SNP related to PCaGS, each ligand binding specifically to one SNP related to PCaGS in the claim 1 method step (a).
Thus, the teachings of Gronberg include includes contacting the biological sample with a category of PCa related biomarker ligands which bind specifically to the PCa related biomarker(s), each ligand binding specifically to one PCa related biomarker in claim 1 method step b2 (i); and contacting the biological sample with a SNP PCa category of ligands which bind specifically to the SNPs related to PCa, each ligand binding specifically to one of said SNP related to PCa in claim 1 method step b2 (ii).
Accordingly, Gronberg teaches the limitations of the claims. 
Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 1-3, 7-10, 12-13, 15-17, 20-22, and 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gronberg (Gronberg and Eklund, WO 2014/079865 Al published on 30 May 2014). 
Claim 1 recites a series of method steps comprising method steps a and b1; OR method steps a and b2. Gronberg teaches a method for determining the presence or non-presence of aggressive prostate cancer comprising a series of method steps (see p 4 line 11 through p 5 line 4 OR see above). These methods steps are same as the recited method steps of claim 1. 
The teachings of Gronberg, as applied to claims 1-3, 7, 15-17, 20-22, and 34 above, are fully incorporated here. 
The claims appear to be directed to a method that analyzes a collection of 4 SNPs and makes a decision based upon the results of the assay.  Gronberg does not specifically teach this decision making limitation.  
The method of Gronberg in diagnosing aggressive prostate cancer includes determining both recited SNPs and PCa biomarkers (e.g. measuring a presence or concentration of PSA) in a biological sample from an individual (see p 4 line 11 through p 5 line 4, p 18 line 6 through p 19 line 18, p 24 line 16, 18, 22 and 30). As described above, Gronberg teaches aggressive prostate cancer correspond to rs16901979, rs138213197, rs7818556, and rs12793759; and determining PCa biomarker corresponding to prostate cancer (e.g. PSA value in screening prostate cancer or PSA value greater than 10 ng/ml in aggressive prostate cancer). Thus, it would have been obvious to have determined additional PCa parameters when the four SNPs of aggressive prostate cancer are found in a biological sample in an individual, in order to diagnose prostate cancer in the individual. Furthermore, clam 1 does not require to perform method step b2 when the condition of the method step b1 is met. 
It would have been obvious to have performed method steps of determining additional SNPs associated with aggressive prostate cancer, determining PCa biomarkers and performing data analysis, if four recited SNPs are not detected in the individual, in order to diagnose prostate cancer in the individual. It would have been obvious to have performed data analysis as suggested by Gronberg to generate a general PCa population composite value and pre-determined general PCa population cut-off value with control samples of known population (e.g. general population), in order to determining prostate cancer in the individual using such values, because Gronberg exemplifies the data analysis for aggressive prostate cancer assessment that is applicable to performing the method for subpopulation and general population.  
With regard to claims 8-9, 12-13 and 32-33, claims are directed to the PSA cut-off value.
The specification discloses various PSA cutoff value, for example, the general cutoff value of PSA is 3 ng/ml (p 3 line 26-28, p 20), and PSA cut-off value is about 1.4 to 1.5 ng/ml OR 1.1 ng to 1.3 ng/ml (p 20 line 15-20 and line 29-31). Thus, the disclosure of the specification shows various choices of PSA cutoff value. 
Gronberg teaches establishing a pre-determined cutoff-value with control samples of known aggressive prostate cancer, and determining the cutoff value depends on many factors (see p 13 line 1-17, p 32 line 6-20) and using cutoff value of PSA as 3.1 ng/nl in one embodiment (see p 26 line 4-10). Gronberg teaches the value of the cutoff depends on the tradeoff between test sensitivity and specificity (e.g. PSA value); and using the general cutoff value for further evaluation with a prostate biopsy is 3 ng/ml (see p 41 line 27-30, p 3 line 13-26). 
Gronberg further teaches that the aggressive prostate cancer is determined through prostate cancer in an individual having a prostate specific- antigen (PSA) value greater than 10 ng/mL (see p 16 line 15-24, p 21 line 5-14). In the data analysis, Gronberg teaches comparing the composite value to the predetermined cutoff value established with control samples known from aggressive prostate cancer as described, above. Thus, it would have been obvious to one having skill in the art to have compared the measured PSA vale with a predetermine PSA cutoff value of aggressive PCa to indicate the presence of prostate cancer. 
Furthermore, Gronberg suggests constructing the diagnosis methods for detection of aggressive prostate cancer for individual of a defined subpopulation, the individuals having low PSA value, for example, PSA 4 ng/mL or PSA <3 ng/mL or PSA <2 ng/mL or PSA <1 ng/mL (see p 18 line 6-16). Above teachings of Gronberg indicate choices of aggressive prostate cancer PSA cutoff value for indicating a presence prostate cancer, for example, about 1.8 to about 2.0 ng/ml OR about 1.5 to about 1.7 OR about 1.3 to about 1.5 ng/nl OR 1.1 to about 1.3 ng/nl (Limitation of claims 9,13 and 32-33)
Furthermore, above teachings show using PSA cutoff value (e.g. 3ng/mL for a standard general population) that indicates a presence aggressive prostate cancer in an individual and that significantly lower than a standard general population PSA cut-off value, at least 20% (e.g. <3 ng/mL) or 50% lower (e.g. PSA <1 ng/mL) than a standard cut-off value. These teachings of Gronberg show the PSA cutoff value is in the range of 10% to 50% lower than a standard general population of PSA cutoff-value for indicating a presence of prostate cancer.  
With regard to claim 35 method steps (a-c), Gronberg teaches limitations of the claim as cited in claim 1 method step (a-b) (see above).
With regard to claim 35 method steps (c), 
The specification discloses various PSA cutoff value, for example, the general cutoff value of PSA is 3 ng/ml (p 3 line 26-28, p 20), and PSA cut-off value is about 1.4 to 1.5 ng/ml OR 1.1 ng to 1.3 ng/ml (p 20 line 15-20 and line 29-31). Thus, the disclosure of the specification shows various choices of PSA cutoff value. 
Gronberg teaches establishing a pre-determined cutoff-value with control samples of known aggressive prostate cancer, and determining the cutoff value depends on many factors (see p 13 line 1-17, p 32 line 6-20) and using cutoff value of PSA as 3.1 ng/nl in one embodiment (see p 26 line 4-10). Gronberg teaches the value of the cutoff depends on the tradeoff between test sensitivity and specificity (e.g. PSA value); and using the general cutoff value for further evaluation with a prostate biopsy is 3 ng/ml (see p 41 line 27-30, p 3 line 13-26). 
Gronberg further teaches that the aggressive prostate cancer is determined through prostate cancer in an individual having a prostate specific- antigen (PSA) value greater than 10 ng/mL (see p 16 line 15-24, p 21 line 5-14). In the data analysis, Gronberg teaches comparing the composite value to the predetermined cutoff value established with control samples known from aggressive prostate cancer as described, above. Thus, it would have been obvious to one having skill in the art to have compared the measured PSA vale with a predetermine PSA cutoff value of aggressive PCa to indicate the presence of prostate cancer. 
Furthermore, Gronberg suggests constructing the diagnosis methods for detection of aggressive prostate cancer for individual of a defined subpopulation, the individuals having low PSA value, for example, PSA 4 ng/mL or PSA <3 ng/mL or PSA <2 ng/mL or PSA <1 ng/mL (see p 18 line 6-16). Above teachings of Gronberg indicate choices of aggressive prostate cancer PSA cutoff value for indicating a presence prostate cancer, for example, about 1.8 to about 2.0 ng/ml (Limitation of claim 36).
Furthermore, above teachings show using PSA cutoff value (e.g. 3ng/mL for a standard general population) that indicates a presence aggressive prostate cancer in an individual and that significantly lower than a standard general population PSA cut-off value, at least 20% (e.g. <3 ng/mL) or 50% lower (e.g. PSA <1 ng/mL) than a standard cut-off value. These teachings of Gronberg show the PSA cutoff value is in the range of 10% to 50% lower than a standard general population of PSA cutoff-value for indicating a presence of prostate cancer.  
With regard to claim 35, Gronberg does not explicitly teach determining a concentration of PSA under a condition if the presence of one or more SNPs is found as recited in the method step (b).
 It would have been prima facie obvious to one having ordinary skill in prior to the filing date of the invention to have modified the method of Gronberg, with the method of determining additional PCa related parameters and data analysis based on the presence of the one or more risk alleles of four recited SNPs was found. 
The method of Gronberg in diagnosing aggressive prostate cancer includes determining both recited SNPs and PCa biomarkers (e.g. measuring a presence or concentration of PSA) in a biological sample from an individual (see p 4 line 11 through p 5 line 4, p 18 line 6 through p 19 line 18, p 24 line 16, 18, 22 and 30). As described above, Gronberg teaches aggressive prostate cancer correspond to rs16901979, rs138213197, rs7818556, and rs12793759; and determining PCa biomarker corresponding to prostate cancer (e.g. PSA value in screening prostate cancer or PSA value greater than 10 ng/ml in aggressive prostate cancer). Thus, it would have been obvious to have included determining PSA concentration in the sample when the four SNPs of aggressive prostate cancer are found in a biological sample in an individual, in order to diagnose prostate cancer in the individual. 
Response to Arguments
The response traverses the rejection directed to prior 102 rejection on pages 20-21 of the remarks mailed on 02/28/2022.
The response asserts that Gronberg employs a different series of steps and looks at different categories of SNPS; does not teach determining the recited four SNPs as a first step; and does not teach or suggest that the presence of one or more of the four SNPs provides an increased risk of prostate cancer and allows better diagnosis of prostate cancer in an individual. The response further asserts that Gronberg fails to teach a method of including a first step where in the presence or absence of each of one or more SNPs is determined and does not anticipate claim 1 or any of the recited claim under 102. 
This argument has been reviewed and fully considered but not found persuasive. First, claim 1 only requires to perform method steps a and b1 when the conditions are met. The recitation of method step b1 requires to determining both recited SNPs and PCa related parameters. Gronberg teaches employing a series of method steps comprising analyzing 4 recited SNPs that are associated with aggressive prostate cancer, and analyzing PCa parameter (e.g. PSA level) in a biological sample in an individual (see above).
For the 102 rejection, the claims appear to be directed to a method that analyzes a collection of 4 SNPs and makes a decision based upon the results of the assay.  Gronberg does not specifically teach this decision making limitation.  Upon careful review of steps b1 and b2, the claims encompass performing additional analysis of SNPs and parameters regardless of the presence or absence of the 4 recited SNPs.  Thus, Gronberg who teaches analysis of the 4 recited SNPs, teaches additional SNPs and PCa parameter/biomarkers may be analyzed. Therefore, the claim requires performing the same additional steps regardless of the presence or absence of the SNPs and thus the decision analysis is not particularly meaningful.  
The Examiner has added the 103 rejection in view of the amended to claims to illustrate the obviousness of the decision-making limitations such that they do not render the claims patentable.  

With regard to the teachings of Gronberg, this response is thoroughly reviewed and fully considered by not found persuasive. The method of Gronberg includes determining four recited SNPs as the first step in diagnosing aggressive prostate cancer because Gronberg teaches detecting SNPs correspond to aggressive prostate cancer that include 4 recited SNPs (see p 23-25) and detecting SNPs in a biological sample of an individual as a first step in the method of diagnosing (see the rejection). In particular, Gronberg teaches a preferred collection of SNP to be used in the assessment of the presence or non- presence of aggressive prostate cancer in a subject is rs582598, rs439378, ….,  rsl016343, rsl7832285, rs16901979, rs4871779, rsl0107982,…..
rs6983267, rs9297756, rs10094059, rs7818556, rs1992833, …. Rs10896437, rs12793759, rs7106762, …., rs306801, rs138213197, rs1863610, ….. and rs17324573 (see page 23-25). Thus Gronberg teaches analyzing each of the claimed SNPs.  
Gronberg teaches analyzing all recited SNPs corresponding to aggressive prostate cancer (see page 23-25). Thus, Gronberg teaches assessing an increased risk of prostate cancer via these SNPs; and assessing a subpopulation of aggressive prostate cancer that allows a better diagnosis of prostate cancer in an individual. 
With regard to the argument directed to claimed invention allows better diagnosis of prostate cancer in an individual, the assertion of unexpected result was not supportive by any evidence (see MPEP 716.02 a). Even if unexpected result exists, the unexpected property was not proved with the evidence. 
The 102 ejection has been modified accordingly with the amendments. The rejection is maintained. The rejection is also done under 103. 
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-3, 7, 10, 15-17, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 11-19 of ’326 (U.S. Patent No. US 10,431,326 B2). Although the claims at issue are not identical, they are not patentably distinct from each other (see the reason below).
With regard to instant claim 1 method step (a and b1), claims 1-5, 7, and 11-19 of ’326 teach methods of determining aggressive prostate cancer in an individual (Limitation of instant claim 3).  Claims 8 and 19 of ’326 teach performing the method in a biological sample. Claims 1, 4-5, 11, 14, and 18-19 teaches determining SNPs that are related to prostate cancers including rs16901979, rs138213197, rs7818556, and rs1279375 (Limitation of instant claim 10). Claims 1, 15-17 and 19 teaches a method of determining aggressive prostate cancer that comprises analyzing SNPs four recited SNPs and analyzing PCa biomarkers (e.g. PSA). 
Claims 5, and 14 also teach using at least 80 SNPs in the method that comprise four recited SNPs. Thus, this teaching shows determining the presence or absence of four recited SNPs and observing the presence of four recited SNPs that are associated with aggressive prostate cancer in the individual. 
Claims 1, 7, 11, 14 and 19 of ’326 teach determining one or more additional PCa related parameter(s) in the individual to determine aggressive prostate cancer. For example, determining PSA, intact PSA, total PSA, free PSA, and hk2 or MIC-1 and MSMB (see claims 1, 7 and 19) (Limitation of instant claims 7, and 15). Claim 19 teaches performing the method using at least three PCa biomarkers include at least one 
PSA, intact PSA, total PSA, free PSA, and hk2 (Limitation of instant claim 16)
Claim 1 recites a series of method steps comprising method steps a and b1; OR method steps a and b2. The claims of ‘326 teach a method for determining the aggressive prostate cancer comprising a series of method steps (see claims 1, 15-17 and 19). These methods steps are same as the recited method steps of claim 1. 
Thus, this is considered the method of claims ‘306 teaches “If the presence of the one or more risk alleles of said SNPs related to PCaGS is found, determining one or more additional PCa related parameter(s) in said PCaGS individual indicative of a presence or a non-presence of PCa in said individual; and the claim does not require to perform method step b2 when recited SNPs are found.
Thus, the claims of ‘326 teach the limitation of instant claim 1.
With regard to instant claim 1 method step b2 and claim 2, the claims are directed to measuring both PCa biomarkers and additional SNPs, and performing the data analysis. Claims 1-5, 7, and 11-19 of ’326 teach determining PCa biomarkers (e.g. PSA) and a number of SNPs recited in the claim. Claim 19 teaches analyzing a number of SNPs for determining aggressive prostate cancer. Claims 1 method steps (v-vii), 12-13, and 15-17 teach performing data analysis to determine a group of individuals having aggressive PCa and a group of individuals not having aggressive PCa via predetermined equation. The claims explicitly teach combining measurement data to form a biomarker composite value or a SNP-prostate cancer composite value (see claim 1 method step v-vii and claim 2, 7 and 13 for more details). Claims 1-3 further teaches that method allows omission of measurement data of a subset of the PCa biomarkers when forming the biomarker composite value and allows omission of measurement data of a subset of at least 10% and up to 30% of the SNP-prostate cancer when forming the SNP-prostate cancer composite value (Limitation of instant claim 17). 
The claims teach combining the measurement data of said SNP-prostate cancer according to the second predetermined equation comprises calculating an average value of an odds ratio of each individual SNP-prostate cancer included in said category of SNP-prostate cancer, wherein the odds ratio of an individual SNP-prostate cancer is based on the likelihood that an individual who carries the individual SNP-prostate cancer has aggressive PCa (see claims 15-17). Claims 1, 6-7, 15-17 also teach using predetermined equations in the method step of combining measurement data and performing the data analysis in a computer program to calculate overall composite value (see claims 12-13). These teachings of the claims are considered performing the method via comparing the general PCa population composite value to a pre-determined cut-off value established with control samples of known general PCa population and control samples of non-presence of PCa or via comparing the PCaGS composite value (e.g. value of aggressive prostate cancer) to a pre-determined cut-off value established with control samples of a known PCaGS and control samples of non-presence of PCa.
With regard to instant claim 34, claims 1, 7 and 19 of ‘326 teach the method of contacting the biological sample with an assay device comprising a SNPs correspond to aggressive prostate cancer category of ligands which bind specificity to the SNPs related to said of each of said SNPs, and a category of ligands which bind specifically to PCa related biomarkers.
Thus, the claims of ‘326 teach the method the limitations of the instant claims.
11.	Claims 1-3, 7, 10, 15-17, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 11-19 of ’326 (U.S. Patent No. US 10,431,326 B2). 
The teachings of the claims of ‘326 as applied to instant claims 1-3, 7, 10, 15-17, and 34 above are fully incorporated here. 
With regard to instant claim 1 method steps a and b1, method of claims of ‘326 teach does not teach determining one or more additional PCa related parameters if the presence of the one or more recited SNPs is found. With regard to claim 1 method steps a and b2, method of claims of ‘326 teach does not teach performing recited method step b2 if the presence of the one or more recited SNPs is not found. 
The method of claims of 326 in diagnosing aggressive prostate cancer includes determining both recited SNPs and PCa biomarkers (e.g. measuring a presence or concentration of PSA) in a biological sample from an individual. As described above, the claims teach aggressive prostate cancer correspond to rs16901979, rs138213197, rs7818556, and rs12793759; and determining PCa biomarker corresponding to prostate cancer. Thus, it would have been obvious to have determined additional PCa parameters when the four SNPs of aggressive prostate cancer are found in a biological sample in an individual, in order to diagnose prostate cancer in the individual. It would have been obvious to have included additional method steps (determining other SNPs from the group of SNPs associated with aggressive prostate cancer, determining PCa biomarkers and performing data analysis) if four recited SNPs are not detected in the individual, in order to diagnose prostate cancer in the individual. 
Furthermore, clam 1 does not require to perform method step b2 when the condition of the method step b1 is met. 
12.	Claims 8-9, 12-13, 20-22, 32-33, and 35-36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 7, and 11-19 of ’326 (U.S. Patent No. US 10,431,326 B2) in view of Gronberg (Gronberg and Eklund, WO 2014/079865 Al published on 30 May 2014).
The teachings of the claims of ‘326 as applied to instant claims 1-3, 7, 10, 15-17, and 34 above are fully incorporated here. 
With regard to instant claims 8-9, 12-13 and 32-33, which depend from claim 1, the claims are directed to the PSA cut-off value. Claims of ‘326 do not teach using PSA cutoff value. 
With regard to instant claims 20-22, which depend from claim 1, claims of ‘326 do not teach the method step of recommending as recited in the instant claim. 
Gronberg 865 teaches the limitations of instant claims 8-9, 12-13, 20-22 and 32-33. The teachings Gronberg 865, as applied to instant claims 1, 7, 8-9, 12-13, 20-22 and 32-33 above, are fully incorporated here. (see the teachings of Gronberg 865 as applied to claims 1-3, 7-10, 12-13, 15-17, 20-22, and 32-36 under 103 rejection)
Therefore, it would have been prima facie obvious prior to the effective filing date of the claimed invention to have combined the method of Gronberg that comprises using PSA cut-off value and providing recommendation to the individual, with the method, as taught by the claims of ‘326. The claims of ’326 teach performing the data analysis via pre-determined equations, however, the claims do not describe PSA cut-off value used.  Gronberg teaches performing the data analysis using both PCa biomarkers and SNPs and combining the measurement data to form PCa biomarker composite value or SNP-prostate cancer composite value. Furthermore, Gronberg provides recommendation to the individual based on the results of determining aggressive prostate cancer via recited SNPs and the PCa biomarkers (e.g. PSA) the data. Thus, it would have been obvious to have combined the method of Gronberg to the method of the claims of ’326, in order to obtain the method that provide PSA cut-off value to indicate the presence of aggressive prostate cancer and recommendation of the individual having the risk of aggressive prostate cancer. In addition, this combination would have yielded the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
With regard to instant claim 35 method steps (a-c), The claims of ‘326 teach limitations of the instant claim 1 method step (a-b) (see above) that are fully incorporated here.
With regard to instant claim 35, the claims of ‘326 do not teach determining a concentration of PSA under a condition if one or more SNPs is found as recited in method step (b); and the method step of comparing and the PSA cutoff value.
With regard to the method step of comparing, Gronberg 865 teaches such limitation as described above. 
With regard to PSA cutoff value, the specification discloses various PSA cutoff value, for example, the general cutoff value of PSA is 3 ng/ml (p 3 line 26-28, p 20), and PSA cut-off value is about 1.4 to 1.5 ng/ml OR 1.1 ng to 1.3 ng/ml (p 20 line 15-20 and line 29-31). Thus, the disclosure of the specification shows various choices of PSA cutoff value. 
Gronberg 865 teaches establishing a pre-determined cutoff-value with control samples of known aggressive prostate cancer, and determining the cutoff value depends on many factors (see p 13 line 1-17, p 32 line 6-20) and using cutoff value of PSA as 3.1 ng/nl in one embodiment (see p 26 line 4-10). Gronberg teaches the value of the cutoff depends on the tradeoff between test sensitivity and specificity (e.g. PSA value); and using the general cutoff value for further evaluation with a prostate biopsy is 3 ng/ml (see p 41 line 27-30, p 3 line 13-26). 
Gronberg 865 further teaches that the aggressive prostate cancer is determined through prostate cancer in an individual having a prostate specific- antigen (PSA) value greater than 10 ng/mL (see p 16 line 15-24, p 21 line 5-14). In the data analysis, Gronberg 865 teaches comparing the composite value to the predetermined cutoff value established with control samples known from aggressive prostate cancer as described, above. Thus, it would have been obvious to one having skill in the art to have compared the measured PSA vale with a predetermine PSA cutoff value of aggressive PCa to indicate the presence of prostate cancer. 
Furthermore, Gronberg 865 suggests constructing the diagnosis methods for detection of aggressive prostate cancer for individual of a defined subpopulation, the individuals having low PSA value, for example, PSA 4 ng/mL or PSA <3 ng/mL or PSA <2 ng/mL or PSA <1 ng/mL (see p 18 line 6-16). Above teachings of Gronberg indicate choices of aggressive prostate cancer PSA cutoff value for indicating a presence prostate cancer, for example, about 1.8 to about 2.0 ng/ml (Limitation of instant claim 36).
Furthermore, above teachings show using PSA cutoff value (e.g. 3ng/mL for a standard general population) that indicates a presence aggressive prostate cancer in an individual and that significantly lower than a standard general population PSA cut-off value, at least 20% (e.g. <3 ng/mL) or 50% lower (e.g. PSA <1 ng/mL) than a standard cut-off value. These teachings of Gronberg show the PSA cutoff value is in the range of 10% to 50% lower than a standard general population of PSA cutoff-value for indicating a presence of prostate cancer.  
It would have been prima facie obvious to one having ordinary skill in prior to the filing date of the invention to have modified the method of claims of ‘326, with the method of Gronberg 865 and with the method of determining additional PCa related parameters and data analysis based on the presence of the one or more risk alleles of four recited SNPs was found. 
The method of claims of ‘326 and Gronberg 865 in diagnosing aggressive prostate cancer includes determining both recited SNPs and PCa biomarkers (e.g. measuring a presence or concentration of PSA) in a biological sample from an individual. As described above, the references teach aggressive prostate cancer correspond to rs16901979, rs138213197, rs7818556, and rs12793759; and determining PCa biomarker corresponding to prostate cancer (e.g. PSA value in screening prostate cancer or PSA value greater than 10 ng/ml in aggressive prostate cancer). Thus, it would have been obvious to have included determining PSA concentration in the sample when the four SNPs of aggressive prostate cancer are found in a biological sample in an individual, in order to diagnose prostate cancer in the individual.
Response to Arguments
The response traverses the rejection directed to prior 102 rejection on pages 20-21 of the remarks mailed on 02/28/2022.
The response asserts that the method of claim 1 is not anticipated by Gronberg WO '865, and the noted deficiencies of Gronberg WO '865 apply equally as well with respect to Gronberg US '326 as their disclosures are essentially the same. That is, both Gronberg references fail to teach or suggest a method in which the presence or absence of one or more risk alleles of the four SNPs rs16901979, rs7818556, rs12793759, and rs138213197, related to a PCaGS, is first determined. Similarly, both Gronberg references fail to teach or suggest that the presence of any one of these four SNPs is an indication of an increased risk of prostate cancer, allowing better diagnosis of prostate cancer. Further, neither of the Gronberg references provides specific additional steps for determining PCa markers when one of the four SNPs is not present. Accordingly, neither of the Gronberg references, alone or in combination, render obvious the method of claim 1, or claims 2, 3, 6-10, 12, 13, 15-17 and 20-23 dependent thereon, under 35 U.S.C. 103. Accordingly, the non- statutory double patenting rejections must be withdrawn. 
The argument has been thoroughly reviewed and fully considered but not found persuasive. 
As discussed under 102 and 130 argument, the claims appear to be directed to a method that analyzes a collection of 4 SNPs and makes a decision based upon the results of the assay.  The claims of ‘326 do not specifically teach this decision making limitation.  Upon careful review of steps b1 and b2, the claims encompass performing additional analysis of SNPs and parameters regardless of the presence or absence of the 4 recited SNPs.  Thus, the method of ‘326 that teaches analysis of the 4 recited SNPs, teaches additional SNPs and PCa parameter/biomarkers may be analyzed. Therefore, the claim requires performing the same additional steps regardless of the presence or absence of the SNPs and thus the decision analysis is not particularly meaningful. 
Both methods of claims of ‘326 and Gronberg 865 include determining four recited SNPs as the first step in diagnosing aggressive prostate cancer because both references teach detecting SNPs correspond to aggressive prostate cancer that include 4 recited SNPs and detecting SNPs in a biological sample of an individual as a first step in the method of diagnosing (see the rejection).
In addition, the rejection has been modified accordingly with the amendment (see above) and the rejection is maintained.

13. 	No claims are allowed.
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W.T.J./Examiner, Art Unit 1634             

/JEANINE A GOLDBERG/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        June 2, 2022